OFFICE   OF THE   ATTORNEY    CIENISRAL OF TEXAS
                     AUSTIN
         !



%-la         l'ml~.lblt,~          0


       a~tlontokpal4thurithktlnlidta-
       tlaar brria pmaaribs4 u4 datsmlu            ths aubw
       tob8sppobtmdu~thodlurotlanofuib
       sourtykprepsrlprevf&s4Uutlaaaaue
       shall ths Camlm*fcuwd     Court w 4rky mnbsr
       tbraor  rttrpt   to bfluas*   tha 8pPoinfrat   of
       w   prmar   u famputy aoolrtut   w olwk    in any
       or?fso.   UpoR tlu aairy or sueh w4sr, t& or?&




        .
             I ....




       labbuaatm,     r lF a l
                             t88f*tsaO?
                                      ta h ta ds
                                               r p uty
       sot to uow4    Pwatpslx      lbm&ad    (@600.000     n$-
       knpW-ShU480f4WWhSBt.
       loud   b ths Elauro~            csurt, ubfh=%      #sir

       i!?%SG%%~)f~~:~D~~
       l~tiartathe~t~~sin~lornd,vlvn~
       bmdmor4epaeunt8mlghttoberpposato4aall
       hmvo prsvlm8lp             swv84 ths aauaty or pollti8al
       8u~nsiar               thwaat for ut  loss tba tuo oea-
       tlmww mums                athw 88818tut8, 4sputios or
       sla+lano0*to0sdllh”p”‘,-~                   wladlw4 .wa.oo)
                                        .
         opfdap RO. o-2582 ai this drpwtaant   d-18 vfth
the 88~188 or ths aeunty offlalolr ef Trsvls County,Tsus,
umlsrths oliissr8' ul~~l8~8a4dee8       notdulvitbtb
88ue88    or ~ttsr,     rsrrrt4ntr 8114 cl0m    va4w   Mlob
3902, v-88      bifatd      28~88 aiti   st8twf8.    va d088
bsmith   8 am     of Opinion fo. O-2S82,
     .I




..